 


109 HR 363 IH: Keep Our Promise to America’s Children and Teachers Act
U.S. House of Representatives
2005-01-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 363 
IN THE HOUSE OF REPRESENTATIVES 
 
January 25, 2005 
Mr. Van Hollen (for himself, Mr. George Miller of California, Ms. Woolsey, Mr. Kildee, Mr. Owens, Mr. Payne, Mr. Andrews, Mr. Hinojosa, Mrs. McCarthy, Mr. Tierney, Mr. Kind, Mr. Kucinich, Mr. Wu, Mr. Holt, Mrs. Davis of California, Ms. McCollum of Minnesota, Mr. Davis of Illinois, Mr. Case, Mr. Grijalva, Mr. Ryan of Ohio, Mr. Bishop of New York, Mr. Scott of Virginia, Ms. Lee, Mr. Weiner, Mr. Crowley, Mrs. Maloney, Mr. McDermott, Mr. Abercrombie, Mr. Pallone, Ms. Watson, Mr. Barrow, and Mr. Wexler) introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on Appropriations, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To require full funding of the Elementary and Secondary Education Act of 1965 and the Individuals with Disabilities Education Act. 
 
 
1.Short titleThis Act may be cited as the Keep Our Promise to America’s Children and Teachers Act or the Keep Our PACT Act. 
2.FindingsThe Congress finds as follows: 
(1)Children are our Nation’s future and greatest treasure. 
(2)A high-quality education is the surest way for every child to reach his or her full potential. 
(3)The No Child Left Behind Act of 2001 represents the most sweeping revision of education policy in a generation. 
(4)The Consolidated Appropriations Act, 2005 (Pub. L. 108-447) funded the No Child Left Behind Act of 2001 at $24,500,000,000 ($9,800,000,000 below its 2005 authorized level), causing 2,400,000 students not to receive the extra Title I help they were promised. 
(5)The Individuals with Disabilities Education Act guarantees all children with disabilities a first-rate education. 
(6)The Individuals with Disabilities Education Act committed the Congress to providing 40 percent of the national current average per pupil expenditure for special education students. 
(7)The fiscal year Consolidated Appropriations Act, 2005 (Pub. L. 108-447) funded the Individuals with Disabilities Education Act at $10,700,000,000, representing only 19 percent of the national current average per pupil expenditure for special education students and shortchanging 6,700,000 children with disabilities. 
(8)A promise made must be a promise kept. 
3.Full funding of the no Child Left Behind Act of 2001 
(a)FundingThere are appropriated, out of any money in the Treasury not otherwise appropriated— 
(1)for fiscal year 2006, an amount that equals the difference between the amount appropriated for fiscal year 2006 for programs under the Elementary and Secondary Education Act of 1965, as amended by the No Child Left Behind Act of 2001, and $36,867,000,000; 
(2)for fiscal year 2007, an amount that equals the difference between the amount appropriated for fiscal year 2007 for programs under the Elementary and Secondary Education Act of 1965, as amended by the No Child Left Behind Act of 2001, and $39,442,000,000; 
(3)for fiscal year 2008, an amount that equals the difference between the amount appropriated for fiscal year 2008 for programs under the Elementary and Secondary Education Act of 1965, as amended by the No Child Left Behind Act of 2001, and $40,428,000,000; 
(4)for fiscal year 2009, an amount that equals the difference between the amount appropriated for fiscal year 2009 for programs under the Elementary and Secondary Education Act of 1965, as amended by the No Child Left Behind Act of 2001, and $41,439,000,000; 
(5)for fiscal year 2010, an amount that equals the difference between the amount appropriated for fiscal year 2010 for programs under the Elementary and Secondary Education Act of 1965, as amended by the No Child Left Behind Act of 2001, and $42,475,000,000; and 
(6)for fiscal year 2011, an amount that equals the difference between the amount appropriated for fiscal year 2011 for programs under the Elementary and Secondary Education Act of 1965, as amended by the No Child Left Behind Act of 2001, and $45,537,000,000. 
(b)Use of fundsFunds appropriated under subsection (a)— 
(1)shall be used to carry out the programs of the Elementary and Secondary Education Act of 1965, as amended by the No Child Left Behind Act of 2001; and 
(2)shall be allocated among such programs in the same ratio as funds otherwise appropriated to carry out such programs. 
4.Mandatory funding of the Individuals with Disabilities Education Act 
(a)In generalSection 611(i) of the Individuals with Disabilities Education Act (20 U.S.C. 1411(i)), as amended by the Individuals with Disabilities Education Improvement Act of 2004 (Public Law 108–446), is amended to read as follows: 
 
(i)Mandatory fundingFor the purpose of carrying out this part, other than section 619, there are authorized to be appropriated, and there are appropriated— 
(1)$13,200,000,000 for fiscal year 2006; 
(2)$15,700,000,000 for fiscal year 2007; 
(3)$18,200,000,000 for fiscal year 2008; 
(4)$20,700,000,000 for fiscal year 2009; 
(5)$23,200,000,000 for fiscal year 2010; 
(6)$25,700,000,000 for fiscal year 2011; and 
(7)for fiscal year 2012 and each subsequent fiscal year, the amount that is the total, for all States, of the maximum amounts described in subsection (a)(2)(B). . 
(b)Effective dateThe amendment made by subsection (a) shall take effect on October 1, 2005. 
 
